Exhibit 10.1
 
SECOND AMENDMENT TO
 
AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
 
AGREEMENT
 


 
This Second Amendment (“Amendment Number Two”) dated as of January 30, 2013, to
that certain Consumer Credit Card Program Agreement made as of December 6, 1999,
as amended and restated as of November 5, 2009, and as amended as of October 29,
2010, by and between J. C. PENNEY CORPORATION, INC., formerly known as J. C.
Penney Company, Inc., a Delaware corporation, with its principal place of
business at Plano, Texas, and GE CAPITAL RETAIL BANK, assignee of Monogram
Credit Card Bank of Georgia and formerly known as GE Money Bank, with its
principal place of business at 170 W. Election Road, Draper, Utah 84020 (the
“Agreement”).  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Agreement.
 
WITNESSETH:
 
WHEREAS, JCPenney and Bank desire to make certain changes to the Agreement,
including (i) extending the current Initial Term of the Agreement,
(ii) providing for certain payments from Bank and JCPenney, (iii) modifying the
gain share provisions of the Agreement, and (iv) modifying certain termination
rights.
 
NOW, THEREFORE, in consideration of the terms and conditions stated herein, and
for good and valuable consideration the receipt of which is hereby acknowledged,
the parties hereto agree as follows:
 
I.           Extension of Initial Term.  Bank and JCPenney hereby agree to the
following change to the Initial Term of the Agreement.
 
 
A.
Section 10.1 shall be deleted in its entirety and superseded by the following:

 
“10.1  Initial and Renewal Term.  This Agreement shall be effective as of the
Effective Date and shall remain in effect until January 28, 2017 (the “Initial
Term”) and shall thereafter be automatically renewed for successive two (2)
Fiscal Year terms (the “Renewal Term(s)”) unless either party gives the other
party at least three hundred sixty (360) days’ notice of its intent not to
renew.  The parties shall have the additional rights and obligations in respect
of renewal set forth in Schedule 10.1.”

 
 

--------------------------------------------------------------------------------

 



II.           Additional Payments to JCPenney.  Bank and JCPenney hereby agree
to the following changes to the Agreement to add additional payments from Bank
to JCPenney.
 
A.           Extension Signing Bonus.  Section 4.6 shall be added to the
Agreement and read as follows:
 
“4.6  Extension Signing Bonus.  In connection with the execution of Amendment
Number Two, Bank shall pay to JCPenney, the Extension Signing Bonus as defined
and set forth in accordance with Schedule 4.6 on the date(s) specified on
Schedule 4.6.”
 
B.           Performance Payments.  Section 4.7 shall be added to the Agreement
and read as follows:
 
“4.7  Performance Payments.  Bank shall pay to JCPenney the Performance Payments
as defined and set forth in accordance with Schedule 4.7 on the date(s)
specified on Schedule 4.7.”
 
C.           Growth Incentive Payments.  Section 4.8 shall be added to the
Agreement and read as follows:
 
“4.8  Growth Incentive Payments.  Bank shall pay to JCPenney the Growth
Incentive Payments as defined and set forth in accordance with Schedule 4.8 on
the date(s) specified on Schedule 4.8.”
 
D.           Conforming Schedules.  For clarity, Schedules 4.6, 4.7 and 4.8 are
attached to this Amendment Number Two and shall be incorporated into the
Agreement in their entirety.
 
III.           Changes to Gain Share.  The parties agree that Schedule 4.3 of
the Agreement is replaced with the Amended and Restated Schedule 4.3 attached to
this Amendment Number Two.  Attachments 1 and 2 to Schedule 4.3 of Amendment
Number One shall be replaced by Attachments 1 and 2 that are attached to the
Amended and Restated Schedule 4.3 attached to this Amendment Number
Two.  Attachment 3 to Schedule 4.3 of the Agreement shall be deleted in its
entirety.  Notwithstanding anything in this Amendment Number Two, this Amendment
Number Two shall not affect the gain share amount due to JCPenney for the year
2012 calculated under the version of Schedule 4.3 of the Agreement before this
 

 
 

--------------------------------------------------------------------------------

 



Amendment Number Two, and any portion of such gain share amount not already paid
to JCPenney on the date hereof shall be paid to JCPenney no later than January
31, 2013.
 
IV.           Changes to Termination Rights.  Bank and JCPenney hereby agree to
the following changes in the Agreement to modify their respective termination
rights.
 
A.           Elimination of Events of Default.
 
Sections 9.1(f) and 9.1(g), and Schedules 9.1(f) and 9.1(g), of the Agreement
shall be deleted in their entirety and shall have no further force and effect,
and neither JCPenney nor Bank shall have any right to declare an Event of
Default if the circumstances described in those provisions occur or have
occurred.
 
V.           Additional Changes.  Bank and JCPenney hereby agree to the
following additional changes in the Agreement.
 
A.           Bank Ownership and Use of Bank Portfolio Information.  Section
3.6(c) shall be deleted in its entirety and superseded by the following:
 
“(c)           Bank Ownership and Use of Bank Portfolio Information.  During the
term of this Agreement and thereafter to the extent provided in any of Sections
3.9, 10.4 and 12.1(e), Bank shall have sole ownership rights in Bank Portfolio
Information;  provided, however, that Bank hereby agrees that its right to use
such Bank Portfolio Information, or any other information it receives, creates
or maintains in connection with the Program, shall be limited to the creation,
ownership, operation and collection of the Accounts, the marketing of Credit
Cards and credit features on Accounts, the operation of the Program, and
otherwise exercising its rights and performing its obligations under this
Agreement, all pursuant to, in accordance with, and as limited by, this
Agreement.  Bank also may use Bank Portfolio Information in connection with such
additional marketing or other activities as may be specifically agreed to from
time to time by JCPenney in writing.  The information use and transmission
limitations set forth in this Section 3.6(c) and in Section 3.6(g) shall survive
termination of this Agreement, except to the extent otherwise specified in
Sections 3.9, 10.4 and 12.1(e).  Notwithstanding anything to the contrary
contained herein, Bank may share Cardholder income data across other Bank
programs
 

 
 

--------------------------------------------------------------------------------

 



for the limited purpose of determining whether cardholders on other programs are
eligible for a proactive credit line increase.  In turn Bank may use income data
from other Bank programs to determine whether JCPenney Cardholders are eligible
for a proactive credit line increase.”
 
B.           Liquidation.  Schedule 10.4, in its entirety, is replaced with the
revised Schedule 10.4 (attached to this Amendment Number Two).
 
C.           Review and Monitoring.  Section 12.18(c) shall be added to the
Agreement and read as follows:
 
“(c)           Review and Monitoring. JCPenney will permit Bank, and hereby
authorizes Bank, to review and monitor, on an ongoing basis, the administration
and promotion of the Program through anonymous requests to open or utilize
credit card accounts under the Program and by other reasonable means, provided
that, Bank will use reasonable care not to interrupt the normal business
operations of JCPenney nor to unduly interfere with JCPenney’s information
system processing.   Bank will provide JCPenney with the findings of such
monitoring on a quarterly basis.  Bank will maintain the confidentiality of the
findings of such monitoring and disclose them to non-affiliated third parties
only for the purposes of its regulatory compliance obligations.  JCPenney agrees
to cooperate with Bank to implement and maintain measures that are designed to
(i) ensure ongoing security and protection of applicant and Cardholder data
nonpublic personal information (as defined in the Gramm-Leach-Bliley Act, 15 USC
6801 et seq. (as the same may be amended from time to time)) and (ii)  make sure
that the Program complies in all respects with JCPenney’s obligations pursuant
to Section 3.6 (i) of this Agreement.  Such cooperation shall include without
limitation, reviewing that credit-related disclosures are consistent with
applicable Bank-provided models and training JCPenney’s team members with
respect to measures that are designed to comply with applicable fair lending
laws.  Bank agrees to assist JCPenney in the development of any such training
materials and other applicable compliance procedures. Additionally, JCPenney
will, and will use commercially reasonable efforts to cause its vendors, agents
and subcontractors to, provide access to Bank or its authorized
representative(s), upon reasonable prior notice and during normal business
hours, to such information and resources as are reasonably
 

 
 

--------------------------------------------------------------------------------

 



necessary to confirm such compliance and data security, and will either make (i)
changes that Bank reasonably recommends, or, (ii) alternative changes suggested
by JCPenney which are agreed to by Bank, with regard to data security
of  applicant and Cardholder nonpublic personal information and compliance with
Applicable Law. The implementation schedule of any such changes shall be
discussed and mutually agreed upon between the parties taking into account legal
and regulatory considerations.  For clarity, the references to data security in
this section only apply to nonpublic personal information provided by or on
behalf of Bank and nonpublic personal information JCPenney obtains in performing
its responsibilities under the Program.”
 
D.           Credit Review Point.
 
The definition of “Credit Review Point” appearing in Schedule 15.1 of the
Agreement is replaced, in its entirety, with the revised definition shown on
Schedule 15.1 (attached to this Amendment Number Two).
 
E.           Applicable Law.  The definition of “Applicable Law” appearing in
Section 15.1 of the Agreement is replaced, in its entirety, with the following:
 
“‘Applicable Law’ means collectively or individually any federal, state or local
law, rule, regulation or judicial, governmental or administrative order, decree,
ruling, opinion or interpretation relating to or affecting any aspect of the
Program, the Accounts established thereunder, the transactions reflected on the
Accounts (including with respect to JCPenney and the other Authorized Entities,
the Goods and/or Services charged to Accounts) or any of the rights or
obligations of the parties under this Agreement, including the Consumer Credit
Protection Act, the Equal Credit Opportunity Act, the Truth in Lending Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act and the implementing
regulations and official commentaries issued thereunder from time to time, and
local, state and federal laws and regulations applicable to usury, sales
practices, privacy, telephone monitoring, advertising, unfair, deceptive or
abusive acts or practices, and marketing.”
 
F.           Information.  Section 12.27 shall be added to the Agreement and
read as follows:
 

 
 

--------------------------------------------------------------------------------

 



“12.27  Information Provided to Bank.  JCPenney shall provide to Bank the
information described in Schedule 12.27.”
 
Schedule 12.27, attached to this Amendment Number Two, shall be incorporated
into the Agreement in its entirety.
 
VI.           Amendment Number Two Effective Date.
 
 
A.
This Amendment Number Two shall become effective as of the date it has been
executed by both parties, except as provided in section VI.B.

 
 
B.
The changes set forth in Sections III and IV of this Amendment Number Two shall
take effect as of January 1, 2013.

 
[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

VII.           Miscellaneous
 
 
A.
The execution, delivery and performance of this Amendment Number Two has been
duly authorized by all requisite corporate action on the part of JCPenney and
Bank and upon execution by all parties, will constitute a legal and binding
obligation of each thereof.

 
 
B.
The Agreement, as amended by this Amendment Number Two, constitutes the entire
understanding of the parties with respect to the subject matter thereof.  Except
as expressly amended hereby, the terms and conditions of the Agreement shall
continue and remain in full force and effect.  In the event of any conflict
between the Agreement and this Amendment Number Two, the terms and conditions of
this Amendment Number Two shall govern.

 
 
C.
The parties hereto agree to execute such other documents and instruments and to
do such other and further things as may be necessary or desirable for the
execution and implementation of this Amendment Number Two and the consummation
of the transactions contemplated hereby and thereby.

 
 
D.
This Amendment Number Two may be executed in counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one agreement.  A facsimile or other electronic signature is as valid and
binding as an original.

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment Number Two as of the date set forth above.
 


 
J. C. PENNEY CORPORATION, INC.
 
GE CAPITAL RETAIL BANK
           
By:
/s/ Ken Hannah
 
By:
/s/ Brian Double
Title:
EVP, Chief Financial Officer
 
Title:
Chief Financial Officer



 

